Citation Nr: 0108737	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-nephrotic 
nephrosis with hypertension, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 1999 RO decision which denied 
an increase in a 30 percent rating for post-nephrotic 
nephrosis with hypertension.  

In February 2000, the veteran requested a hearing before a 
hearing officer at the RO.  In a March 2000 letter, the RO 
notified him of a hearing scheduled in April 2000, but he did 
not appear for his hearing.  


FINDINGS OF FACT

The veteran's service-connected post-nephrotic nephrosis with 
hypertension is manifested by recurring albuminuria with red 
blood cells and with continuous medication prescribed for 
hypertension control (systolic blood pressure is 
predominantly below 160, and diastolic blood pressure is 
predominantly below 100); there is no edema or a definite 
decrease in kidney function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
nephrotic nephrosis with hypertension have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101, § 4.115a, § 4.115b, Diagnostic Code 7502 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1966 to 
September 1969.  His service medical records show that in 
December 1967 he complained of bilateral ankle edema.  
Laboratory tests revealed proteinuria, and he was treated for 
a nephrotic syndrome.  A renal biopsy in February 1968 showed 
chronic glomerulonephritis, mild in degree.  By the time of 
admission to Walter Reed Hospital in April 1968, his 
glomerulonephritis was healed.  By May 1968, it was noted his 
renal function was stable, and he was discharged from the 
hospital in June 1968 to return to duty with temporary 
limitations.  

In an August 1971 decision, the RO granted service connection 
and a 30 percent rating for nephrosis with recurrent edema.  
The decision was based on service medical records and a June 
1971 VA examination which showed a diagnosis of nephrosis 
with recurrent edema.  

In a July 1978 decision, the RO granted a 60 percent rating 
for nephrosis with recurrent edema.  The decision was based 
on private and VA hospital and outpatient medical records 
dated in 1977 and 1978 which showed persistent edema, 
elevated blood pressure, proteinuria, and recurrence of a 
nephrotic syndrome.  

In a September 1980 decision, the RO reduced the rating, from 
60 percent to 30 percent, for post-nephrotic nephrosis, 
recurrent, with severe edema, in remission, to become 
effective from December 1980.  The decision was based on an 
August 1980 VA examination which showed the veteran was in 
remission for his nephrotic syndrome with evidence of protein 
in the urine and complaints of some weakness.  

In a September 1983 decision, the RO reduced the rating, from 
30 percent to 10 percent, for post-nephrotic nephrosis, to 
become effective from December 1983.  The decision was based 
on an August 1983 VA examination which showed no substantial 
evidence of activity of the veteran's nephrotic syndrome at 
that time except for proteinuria and reports of occasional 
swelling of the eyelids and ankles. 

In a February 1994 decision, the RO granted a 30 percent 
rating for post-nephrotic nephrosis.  The decision was based 
on medical records from Jorge Roman, M.D., dated from 
November to December 1993, which showed elevated blood 
pressure readings of 130/100 (standing) and 140/100 (sitting) 
and treatment for leg edema caused by a nephrotic syndrome.  

In an October 1994 decision, the RO granted service 
connection for hypertension as secondary to service-connected 
post-nephrotic nephrosis.  In combining the two conditions, 
the RO assigned a 30 percent rating.  The decision was based 
on an April 1994 letter from Jackson Ballenger, M.D., who 
stated the veteran's underlying kidney disease was a cause 
for his high blood pressure, and a June 1994 VA examination, 
which showed a diagnosis of renal hypertension due to chronic 
glomerulonephritis with intermittent nephrotic syndrome.  

In a March 1996 decision, the RO continued the 30 percent 
rating for post-nephrotic nephrosis with hypertension.  The 
decision was based on a March 1996 VA examination which 
showed a blood pressure reading of 130/96 and diagnoses of 
steroid responsive lipoid nephrosis (possible focal 
glomerulosclerosis), hypertension, and chronic renal 
insufficiency.  In an April 1996 letter, the RO notified the 
veteran of the decision, and he did not appeal.  

VA outpatient records show that in July 1998 the veteran 
notified the medical center that his blood pressure reading 
had increased, with a diastolic reading of 90 to 100.  He 
requested to be restarted on medications (Lisinopril).  In 
September 1998, he was seen in the primary care clinic for a 
follow-up of his hypertension, nephrotic syndrome, and other 
ailments.  (It was noted that he was followed by the renal 
clinic for his nephrotic syndrome.)  His weight was 175.5 
pounds and blood pressure reading was 112/74 (sitting).  The 
pertinent assessment was hypertension.  In September 1998, in 
the renal clinic his weight was 176 pounds and his blood 
pressure readings were 128/88 (sitting) and 104/66 
(standing).  It was noted that the veteran had no complaints 
and that he reported his blood pressure was controlled at 
home in the range of 120/70-80.  An examination revealed 
there was no edema in the extremities.  The assessment was 
focal segmental glomerulosclerosis (FSGS) with nephrotic 
syndrome with stable hypertension with orthostasis (well 
controlled on medication).  He was to return to the renal 
clinic in four to six months.  In December 1998, in the 
primary care clinic his blood pressure reading was 128/84.  
The pertinent assessment was hypertension (controlled) and 
nephrotic syndrome.  In March 1999, in the primary care 
clinic his blood pressure reading was 152/104 (it was noted 
he did not take his medication that morning).  The pertinent 
assessment was hypertension and nephrotic syndrome.  In March 
1999, in the renal clinic his weight was 175.5 pounds and his 
blood pressure readings were 136/102 (sitting) and 124/80 
(standing) (it was noted he did not take his medication that 
morning).  He denied any complaints.  An examination revealed 
there was no edema in the extremities.  It was noted that 
results from laboratory tests conducted in December 1998 
revealed his protein was 3.5g/l.  The pertinent assessments 
were FSGS with nephrotic proteinuria and hypertension 
(uncontrolled that day).  He was scheduled to return to the 
renal clinic in six months.  In May 1999, in the primary care 
clinic his blood pressure reading was 126/80.  In July 1999, 
in the primary care clinic his blood pressure reading was 
132/94.  The pertinent assessments were hypertension and 
nephrotic syndrome.  It was noted that his blood pressure 
medication would be increased.  After laboratory test results 
(for creatinine and potassium levels) were obtained a few 
weeks later, his blood pressure medication was reduced.  

In July 1999, the RO received the veteran's claim for an 
increased rating for his service-connected post-nephrotic 
nephrosis with hypertension.  He claimed that his 
hypertension had become so bad that he could not control it 
and that his doctors had to double his medication.  

VA outpatient records show that in August 1999 in the renal 
clinic the veteran's weight was 175 pounds and his blood 
pressure readings were 116/94 (sitting) and 107/74 
(standing).  He complained of occasional dizziness when 
standing up and of nausea.  It was noted these symptoms were 
probably secondary to orthostatic hypotension.  An 
examination revealed that his blood pressure decreased with 
orthostasis and that there was no edema in the extremities.  
The assessment was FSGS.  It was noted his blood pressure 
medication would be reduced.   

On an October 1999 VA examination, the examiner stated that 
the veteran had no swelling but had requested an increase in 
his service-connected kidney disorder on the basis that since 
July 1999 he awakened feeling nauseated without vomiting and 
that his blood pressure was elevated requiring him to take 
medications.  The veteran reported that his hypertension was 
hard to control, and that he was often being monitored by a 
dialysis team at present.  He said he was not on dialysis as 
of yet.  On a genitourinary examination, he had lethargy and 
weakness.  There was no anorexia.  He stated he weighed 185 
pounds one year ago, and on the examination his weight was 
175.5 pounds (he claimed he was trying to lose weight).  
Frequency of urination was two times a night and several 
times during the day, with no hesitancy, dysuria, or 
incontinence.  His stream was decreased.  He had no impotence 
or recurring urinary infections.  He had no renal colic or 
bladder stones, and he had not had nephritis since 1994.  He 
was on a no-salt diet and multiple medications daily.  It was 
noted he had not worked since February 1994 and had been on 
Social Security disability since 1995 for slipped disks in 
his lower back and neck.  It was noted he had not been on 
dialysis and had no specific residuals of genitourinary 
disease.  Sensations and reflexes were normal and peripheral 
pulses were normal.  He was well developed and well 
nourished.  His blood pressure readings were 142/94 
(sitting), 126/96 (standing), and 138/92 (lying).  His heart, 
lungs, and abdomen were normal.  Laboratory tests were 
conducted.  A urinalysis revealed over 300 mg/dl of protein 
(normal protein was negative) and 0-1 white blood cells and 
red blood cells; the rest of the urinalysis was normal.  A 
complete blood count (CBC) showed a red blood cell count of 
4.7 (normal was 4.7 to 6.1).  The diagnosis was post-
nephrotic nephrosis with hypertension.  

In a December 1999 decision, the RO denied an increase in a 
30 percent rating for post-nephrotic nephrosis with 
hypertension.  

In his February 2000 substantive appeal, the veteran argued 
that he was required to go to the VA on a monthly basis for 
treatment of his post-nephrotic nephrosis with hypertension.  
He claimed his blood pressure did not remain steady and that 
despite his medications he continued to suffer from high 
blood pressure which caused him to feel tired all the time 
and feel sick to his stomach constantly.  He stated his 
hypertensive medications had been doubled.  He also claimed 
his feet and hands swelled and that at his last appointment 
at the VA a urine test showed a high protein count (he 
claimed this was the first sign of kidney failure).  He 
stated that continuing at the present rate his condition 
would get worse.  He maintained that due to his current 
condition and his inability to control his blood pressure an 
increased rating was warranted.  

In a June 2000 statement, the veteran's representative argued 
that the veteran should be granted an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) in light of the 
veteran's difficulty in maintaining a proper blood pressure 
level despite medications, the swelling of his feet and 
hands, and the appearance of the first signs of kidney 
failure.  

II.  Analysis

The veteran claims that a rating in excess of 30 percent is 
warranted for his service-connected post-nephrotic nephrosis 
with hypertension.  The claims file shows that through its 
discussions in the rating decision and statement of the case, 
the RO has notified him of the evidence needed to 
substantiate his claim.  Additionally, the RO has obtained 
recent VA treatment records (as requested by the veteran), 
afforded the veteran a personal hearing (which he declined), 
and provided him with a comprehensive VA examination in 
October 1999.  Accordingly, the Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's post-nephrotic nephrosis with hypertension is 
currently rated 30 percent disabling.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7502, chronic 
nephritis is rated as renal dysfunction.  

Renal dysfunction with albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, warrants a 30 percent rating.  
Renal dysfunction with constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101, 
warrants a 60 percent rating.  38 C.F.R. § 4.115a.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent is warranted where 
diastolic pressure is predominantly 100 or more or systolic 
pressure is predominantly 160 or more, or the individual has 
a history of diastolic pressure of predominantly 100 or more 
and requires continuous medication for control; a 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more or systolic prssure is predominantly 200 or more; 
and a 40 percent rating is warranted where diastolic pressure 
is predominantly 120 or more.  

Separate ratings are not to be assigned for disability from 
disease of the heart [e.g., hypertension] and any form of 
nephritis, on account of the close interrelationships of 
cardiovascular disabilities.  If, however, absence of a 
kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated.  
Also, in the event that chronic renal disease has progressed 
to the point where regular dialysis is required, any 
coexisting hypertension or heart disease will be separately 
rated.  38 C.F.R. § 4.115.  The Board notes that the veteran 
has not had a kidney removed nor does he require regular 
dialysis.  Thus separate ratings for his kidney disease and 
hypertension will not be assigned.  It is further noted that 
if the veteran's disability were rated under the hypertension 
code, instead of the criteria for kidney disease, the 
disability would be rated less than the current 30 percent 
rating which has been assigned under the kidney disease 
criteria.

Albuminuria is detected by the presence of albumin (protein) 
in urine, and is also termed proteinuria.  See Dorland's 
Illustrated Medical Dictionary 42, 1370 (28th ed. 1994).

A review of the recent VA medical records shows the veteran 
required medication for control of high blood pressure in 
association with his service-connected nephrosis.  In 1998, 
his blood pressure readings were 112/74 (sitting), 128/88 
(sitting), 104/66 (standing), and 128/84.  In 1999, his blood 
pressure readings were 152/104, 136/102 (sitting), 124/80 
(standing), 126/80, 132/94, 116/94 (sitting), 107/74 
(standing), 142/94 (sitting), 126/96 (standing), and 138/92 
(lying).  With reference to Code 7101 for hypertension, the 
veteran's hypertension would be rated 10 percent since he 
requires medication to control the disorder, although his 
systolic blood pressure is predominantly below 160 and his 
diastolic blood pressure is predominantly below 100.  
Hypertension which is 10 percent disabling corresponds to the 
30 percent rating criteria for renal dysfunction under 
38 C.F.R. § 4.115a.  One requirement for a 60 percent rating 
for renal dysfunction under 38 C.F.R. § 4.115a is 
hypertension which is 40 percent disabling under the 
hypertension code, and the veteran clearly does not meet this 
requirement.  

VA Laboratory tests in December 1998 and October 1999 show 
the veteran has had some episodes of albuminuria with a 
positive red blood cell count.  However, there is no recent 
medical evidence of any edema, as would also be required for 
a 60 percent rating under the renal dysfunction rating 
criteria of 38 C.F.R. § 4.115a.  In the VA renal clinic in 
September 1998 and March 1999, the veteran had no complaints 
and there was no edema in his extremities.  In August 1999, 
he only complained of occasional dizziness when standing up 
and of nausea (the doctor attributed these symptoms to 
orthostatic hypotension).  There was no objective evidence of 
edema at that time nor on an October 1999 VA examination.  
Moreover, the recent VA medical evidence does not show a 
definite decrease in kidney function, as required for a 60 
percent rating under the renal dysfunction rating criteria of 
38 C.F.R. § 4.115a.  The veteran claimed that he had a high 
protein count that was the first sign of kidney failure, but 
there is no evidence of any such failure.  He was regularly 
monitored (every six months) in the VA renal clinic for his 
kidney function and hypertension, and there was no indication 
of any deterioration in renal function.  His condition 
appeared stable, and he did not require medication (other 
than hypertensive medication) or dialysis.  

In view of the foregoing, the Board concludes that the 
veteran's service-connected post-nephrotic nephrosis with 
hypertension is not more than 30 percent disabling under the 
cited schedular rating criteria.  

Moreover, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), as requested by the veteran's representative, is 
not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's post-nephrotic 
nephrosis with hypertension does not present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  The veteran reported that he had been 
unemployed since 1994 and received Social Security disability 
benefits on the basis of slipped disks in his lower back and 
neck.  There is no medical evidence of greater occupational 
impairment due to his service-connected post-nephrotic 
nephrosis with hypertension.  Also, recent medical records do 
not show that he has been hospitalized for his post-nephrotic 
nephrosis with hypertension.  The degree to which the 
veteran's post-nephrotic nephrosis with hypertension impairs 
him industrially has been adequately contemplated in the 
percentage schedular evaluation assigned for that disability 
(see 38 C.F.R. §§ 3.321(a), 4.1), and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.

In conclusion, the preponderance of the evidence is against 
the claim for an increase in the 30 percent rating for the 
veteran's post-nephrotic nephrosis with hypertension.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased rating for post-nephrotic nephrosis with 
hypertension is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

